DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 01/14/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-13 and 21-26 are still pending. 
3. 	Claims 14-20 were cancelled because they were directed to a non-elected invention in the restriction requirement dated 08/20/2021.
4. 	Claims 21-26 are new.
5. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
6. 	The drawings filed on 08/18/2020 have been accepted.

II. Rejections Under 35 U.S.C. 112
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 103
8. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.


Reasons for Allowability / Allowable Subject Matter
9. 	Claims 1-13 and 21-26 are allowed. See previous office action with notification date 11/24/2021 and the arguments by the Applicant(s) filed on 01/14/2022 for specific reasons for allowability. 

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	LEE (Pub. No.: US 2017 /0092388) teaches “An electrically conductive composite including: a polymer matrix including a cellulose, and a plurality of electrically conductive carbon nanoparticles dispersed in the polymer matrix, wherein the electrically conductive carbon nanoparticles have a multiple hydrogen bonding moiety covalently bound to a surface thereof” (Abstract).
b)	GANGOPADHYAY (Pub. No.: US 2017/0221645) teaches the “carbon-containing composites which are suitable for use as electrodes in electrochemical systems. The composites are formed from a scaffold of graphene and carbon nanotubes. Graphene flakes form a plurality of generally planar sheets (e.g., extending in an x-y plane) separated in the direction of a composite axis (e.g., along a z-axis) and approximately parallel to one another. The carbon nanotubes extend between the graphene sheets and at least a portion of the carbon nanotubes are aligned in approximately the same direction, at a defined angle with respect to the composite axis” (Abstract).

11.	The prior art of record, alone or in combination, does not disclose or suggest the allowable subject matter of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further required substantial structural modification of the components to achieve the features of the allowable subject matter set forth in the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867